Title: To Thomas Jefferson from John Graham, 15 August 1808
From: Graham, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Department of State 15th August 1808.
                  
                  I had the Honor to receive last Night your note of the 12th Inst. directing that a Commission should be made out for Genl. John Steele as Collector for Philadelphia. This has been done, and Mr Pleasonton has taken the Commission to the Treasury, that it may be forwarded to Lancaster by the Mail which leaves this in the afternoon. 
                  With Sentiments of the Highest Respect I have the Honor to be Sir Your Mo. Obt Sert
                  
                     John Graham 
                     
                  
               